Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 04/21/2022 has been entered.
Status of the Claims
Claims 1-7, 9-15, and 17-20 are pending. 
Response to Applicant’s Argument
In view of amendment to the independent claims 1, 9, and 17, prior art rejections have been withdrawn. Claims would be allowable upon filing of a terminal disclaimer. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, and 17-20 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10460724 B2 in view of Tuzhilin et al. (US 7865546 B1). 
US 10460724 B2					16/558438
1. A method for event processing by discovering windows in temporal predicates, comprising: 
separating a predicate that specifies a set of events into a temporal part and a non-temporal part, the set of events being used to reduce required computational resources for the discovering windows in temporal predicates by forming an aggregation that is incrementally maintained as events are added to and removed from the set of events; 

comparing the temporal part of the predicate against a predicate of a known window type; 

determining whether the temporal part of the predicate matches the predicate of the known window type; and 

replacing (i) the non-temporal part of the predicate by a filter, and (ii) the temporal part of the predicate by an instance of the known window type, 

responsive to the temporal part of the temporal predicate 

matching the predicate of the known window type, 

wherein the set of events is specified by first filtering the set of events by the filter replacing the non-temporal part of the predicate, with any remaining events being tracked in the instance of the known window type that replaced the temporal part of the predicate, wherein the instance is parameterized with substitutions used to match the temporal part of the predicate to the predicate of the known window type, and wherein a window of the known window type is associated with one or more buckets that are pre-aggregated at a bucket-level upon event arrival.
1. A method, comprising: 


separating a predicate that specifies a set of events into a temporal part and a non-temporal part; 
6. The method of claim 1, wherein the set of events is used in an aggregation that is incrementally maintained as events are added to and removed from the set of events.


comparing the temporal part of the predicate against a predicate of a known window type; 

determining whether the temporal part of the predicate matches the predicate of the known window type; and 

replacing (i) the non-temporal part of the predicate by a filter, and (ii) the temporal part of the predicate by an instance of the known window type, responsive to the temporal part of the temporal predicate 


matching the predicate of the known window type, 

wherein the set of events is specified by first filtering the set of events by the filter replacing the non-temporal part of the predicate, with any remaining events being tracked in the instance of the known window type that replaced the temporal part of the predicate, and



wherein a window of the known window type is associated with one or more buckets that are pre-aggregated at a bucket-level upon event arrival.
2. The method of claim 1, wherein said separating step uses a conjunctive normal form to separate the temporal part and the non-temporal part.
2. The method of claim 1, wherein said separating step uses a conjunctive normal form to separate the temporal part and the non-temporal part.
3. The method of claim 1, wherein said determining step searches for a syntactic match between the temporal part of the predicate and the window size of the known window type.
3. The method of claim 1, wherein said determining step searches for a syntactic match between the temporal part of the predicate and the window size of the known window type. 
 
4. The method of claim 1, where said determining step determines a match or mismatch responsive to an output of a satisfiability solver.
4. The method of claim 1, where said determining step determines a match or mismatch responsive to an output of a satisfiability solver. 

5. The method of claim 1, wherein the predicate is expressed as a Boolean equation having a current time component.
5. The method of claim 1, wherein the predicate is expressed as a Boolean equation having a current time component. 

	6. The method of claim 1, further comprising augmenting language used to describe the predicate with one or more features that facilitate window discovery.
7. The method of claim 1, further comprising augmenting language used to describe the predicate with one or more features that facilitate window discovery. 



Regarding Claims 9 and 17 of the instant application, US 10460724 B2 does not claim a system and a computer program product for discovering windows in temporal predicates per method claim 1 of the instant application.
Tuzhulin teaches a system implemented by a computer program product comprising a computer readable storage medium having program instructions embodied therewith (Col 3, Rows 32-53, computer processing device 3 comprising a microprocessor executing software instructions and storage device 4) to implement predicates and temporal predicates (Col 7, Row 58 – Col 8, Row 4).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the method claim 1 of the instant application using a system comprising a computer program product comprising a computer readable storage medium having program instructions embodied therewith to provide faster access and greater storage capacity (Tuzhulin, Col 3, Rows 40-43).
Accordingly, subject matter of claims 10 and 18 in the instant application corresponds to claim 2 of US 10460724 B2.
Subject matter of claims 11 and 19 in the instant application corresponds to claim 3 of US 10460724 B2.
Subject matter of claims 12 and 20 in the instant application corresponds to claim 4 of US 10460724 B2.
Subject matter of claim 13 in the instant application corresponds to claim 5 of US 10460724 B2.
Subject matter of claim 14 in the instant application corresponds to claim 1 of US 10460724 B2.
Subject matter of claim 15 in the instant application corresponds to claim 7 of US 10460724 B2.
Subject matter of claim 16 in the instant application corresponds to claim 1 of US 10460724 B2.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/20/2022